Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2005

Oroh v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Oroh v. Atty Gen USA" (2005). 2005 Decisions. Paper 988.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/988


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     NOT PRECEDENTIAL


        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                   ____________________

                       NO. 04-2918
                   ____________________


                        MEIKE OROH,
                             Petitioner


                                v.

                  ATTORNEY GENERAL
           OF THE UNITED STATES OF AMERICA

                   ____________________

             On Petition for Review of Order of the
                Board of Immigration Appeals
                  (Board No. A79-318-046)
                  ______________________

           Submitted Under Third Circuit LAR 34.1(a)
                         June 7, 2005

Before: FUENTES, VAN ANTWERPEN and BECKER, Circuit Judges

                     (Filed June 20, 2005)

                 ________________________

                  OPINION OF THE COURT
                 ________________________
BECKER, Circuit Judge.

       Meike Oroh and her husband Herny Tuju, natives and citizens of Indonesia, are a

married couple seeking asylum and withholding of removal because they claim they will

be persecuted because of their perceived Chinese ethnicity and their Christian religion.

Their children are still residing in Indonesia with Meike Oroh’s parents.

       Meike Oroh claimed that the convenience store in which she worked almost went

into bankruptcy because people would often threaten her and the other employees, would

steal things, and would harass her and her children. The perpetrators were not identified

except that they were Indonesian Muslims. Oroh also claimed that she was almost raped

in the store in 1996 when five individuals robbed items from her store and then

attempted to rape her after she told them they would have to pay for the items. She states

that after she screamed, the individuals ran off. Oroh testified that she reported the

attempted rape and the robberies to the police but that the police did not take action.

       The Immigration Judge (“IJ”) found that Mieke Oroh was not credible, citing

inconsistencies and contradictions in her story. In particular, the IJ found that Oroh and

Tuju gave conflicting testimony regarding the convenience store business and the

reasons for its failure as well as about Mieke Oroh’s role in the business. Moreover, the

IJ noted that in her asylum application, Mieke Oroh stated only that “they tried to rape

me,” but then provided highly specific details of the incident in her testimony. Finally,

the IJ found Mieke Oroh’s story uncorroborated in several material respects, including


                                             2
lack of evidence that they ran a store, of the police reports, or of other aspects of her

story.

         While it seems likely that the credibility determination would survive substantial

evidence review, we need not reach that question, for, even if Mieke Oroh’s story were

credible, it does not appear that she has alleged a viable asylum claim. First, the

incidents in question were perpetrated by unknown civilians, not by government

officials. See Abdulrahman v. Ashcroft, 330 F.3d 587, 592 (3d Cir. 2003) (violence or

other harm perpetrated by civilians against the petitioner’s group does not constitute

persecution unless such acts are “committed by the government or forces the government

is either ‘unable or unwilling’ to control.”). Second, only the attempted rape appears to

rise to the seriousness required for persecution, and there is no allegation that it was

anything other than a one-time incident. See Lie v. Ashcroft, 396 F.3d 530, 535 (3d Cir.

2005) (“[T]wo isolated criminal acts, perpetrated by unknown assailants, which resulted

only in the theft of some personal property and a minor injury, is not sufficiently severe

to be considered persecution.”). Third, there is no evidence that these incidents were

committed “on account of” her Chinese ethnicity or Christian religion. Id. at 535

(holding that “‘a single ethnic slur’ was insufficient to establish that the thieves were

motivated by Lie’s or her husband’s ethnicity” in robbing their store). We also note that

Oroh presented no evidence about conditions in Langowan where she lived.

         The petition for review will be denied.


                                              3